It is sufficient, in disposing of this appeal, to say that the court has examined the proceedings, including the bill of exceptions, sitting en banc, and that it is our opinion that there is no testimony tending to show the violation of any law.
To the contrary, the state's testimony shows that no law was violated. It should have been excluded upon appellant's motion, duly made.
For the error committed in overruling said motion, the judgment of conviction is reversed; and, it appearing as aforesaid herein, it is ordered that appellant be discharged.
Reversed and rendered.